Title: To George Washington from John Tayloe, 10 February 1799
From: Tayloe, John
To: Washington, George



Dear Sir
Mount Airy 10th Febry 1799

I had left Richmond before your letter of the 23rd Jany reached that place—The delay in answering it has proceded from this circumstance, which I trust you will see has been unavoidable.
The Appointment the President of the U. States has been pleased to confer on me is certainly highly honorable; a more flattering

testimonial of his approbation than I expected to receive, or had a right to reckon on—To doubt a moment of the acceptance of the commission must appear unaccountable to my friends in general. I beg however to be permitted to explain the reason which produces the hesitation, in the full hope, that you will favor me with your advice in my present dilemma, for I mean to be determined by your opinion. I have with an infinity of fatigue succeeded in my Election to the State Senate against a man who is a warm partisan, in opposition to Government. If I accept the Commission to which I am appointed—I shall vacate my Seat and the inevitable consequence will be—that my place will be supplied by my last opponent—The question then will be—whether I shall best serve my Country—at this momentous crisis in a Civil, or Military capacity, In either situation I shall endeavour to be usefull—Should you recommend a Non acceptance—I can accord only conditionally, that if the Provisional army should be called for—I may be permitted to take my present rank at least in the first Regiment of Cavalry raised—This will give time to my friend & Neighbour Landon Carter Esqr. to fill the seat I shall vacate, the unfortunate situation of whose family at this moment precludes his stepping forth—I beg leave in confidence to remark to you—that my pretensions to a Seat in Congress from this District are well grounded—if at the Election in 1801—I should be legally qualified to represent it—Judge therefore I beseech you what course I can with most honor & propriety take, & wherein I can best serve the essential interests of my Country—I have to beg you will interest yourself in producing the change—should you think it adviseable, should you deem it necessary for me to have a personal communication with the Secretary of War, I will repair to Phi[ladelphi]a as soon as Mrs Tayloes present confinement will permit my leaving home—& will do myself the pleasure of calling at Mount-Vernon—I stand much indebted to you for your polite attention—respecting the Jack—Since I saw you Mr Ogle has given me a very fine one—consequently my wants on that head [are] supplied—Beside this—I am anxious to appropriate every shilling I can raise—towards the improvements I contemplate putting up in the F. City—With best respects to Mrs Washington & Miss Custis—I am with Sentiments of respect Your obliged—& Obedt Servt

John Tayloe

